Temple, J.,
delivered the opinion of the Court, Rhodes, C. J., 'Wallace, J., and Crockett, J., concurring:
The defendant was convicted of the crime of burglary. At the time he was called up for sentence, for some reason *614which, does not appear, the District Attorney asked that the verdict be set aside and a new trial granted. The motion was sustained against the objection of the defendant, who, feeling aggrieved, has appealed to this Court from the order.
The statute only authorizes the Court to grant a new trial upon application of the defendant.
The order is, therefore, erroneous and must be reversed. So ordered.